Citation Nr: 0816773	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to a rating in excess of 60 percent for the 
veteran's service-connected intervertebral disc syndrome 
(IVDS).

2.	Entitlement to an effective date earlier than March 4, 
2002 for the award of the 60 percent rating for the 
veteran's service-connected IVDS.

3.	Entitlement to an effective date earlier than March 4, 
2002 for the award of a total rating based upon 
individual unemployability due to the veteran's service-
connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
October 1967.
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2007, the Board remanded the veteran's case to the RO 
for further development.  At that time, the Board noted that, 
in April 2007, VA advised the veteran that his attorney of 
record, Richard A. LaPointe, retired from the practice of 
law, and notified him of his choices for representation.  To 
date, he has not appointed a new representative and VA 
presumes he wishes to proceed unrepresented in this matter.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected IVDS is 
manifested by tenderness, spasm, painful, and severe 
limitation of motion with subjective complaints of pain and 
stiffness commensurate with pronounced IVDS, without clinical 
evidence of vertebral fracture with spinal cord involvement 
or requirement that the veteran use long leg braces; nor is 
there clinical evidence of unfavorable ankylosis of the 
entire spine.

2.  In January 1968, the veteran submitted an original claim 
for service connection for a back injury; service connection 
for IVDS was granted by the RO in an April 1968 rating 
decision, and initially assigned a 20 percent disability 
rating that was subsequently increased to 40 percent in an 
April 2000 rating decision, effective from April 1999.

3.  On, March 4, 2002 the RO received the veteran's current 
claim for a TDIU and, in a May 2005 rating decision, the RO 
granted an increased rating to 60 percent for the veteran's 
IVDS, and a TDIU, both effective from March 4, 2002.

4.  Private treatment records establish an increase in 
severity of IVDS as of May 7, 2001.

5.  The schedular criteria for a TDIU were met as of May 7, 
2001.


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 60 
percent for IVDS are not met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Code (DC) 5293 (2002), 
effective prior to September 23, 2002; 38 C.F.R. § 
3.102, 3,159, 4.71a, DC 5293 (2003), effective September 
23, 2002; 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003), 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5243 (2007), 
effective September 26, 2003.

2.	The criteria for the assignment of an effective date of 
May 7, 2001, for a 60 percent disability evaluation for 
IVDS have been met.  38 U.S.C.A. §§ 5103-5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400, (2007).

3.	The criteria for the assignment of an effective date of 
May 7, 2001, for the award of a total rating based upon 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 3.341, 4.16 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating, in excess of 60 
percent, for his service-connected back disability.  He also 
seeks an effective date earlier than March 4, 2002 for the 
award of a 60 percent disability rating for that disability, 
and the award of a TDIU.  He has not indicated a more 
appropriate date for the awards.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2007 
letter regarding another claim, the RO provided the veteran 
with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claims for an 
increased rating for his service-connected IVDS, and earlier 
effective dates for the award of the 60 percent rating for 
IVDS and a TDIU are being denied, as set forth below, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claims. 

In an April 2002 letter, issued prior to the June 2002 rating 
decision, in a July 2004, letter issued prior to the May 2005 
rating decision, and in August 2005 and August 2007 letters, 
the RO informed the appellant of its duty to assist him in 
substantiating him claims under the VCAA and the effect of 
this duty upon him claims.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requires 
that VA notify the claimant that, to substantiate a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the April 2002, July 
2004, August 2005, and August 2007 VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
the evidence of actual knowledge on the part of the veteran 
and other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

However, the Board finds that the April 2002, July 2004, 
August 2005, and August 2007 VCAA letters addressing the 
veteran's claimed IVDS were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the veteran was notified that he needed to submit 
evidence of worsening that could include specific doctors' 
records, medical diagnoses, and medical opinions.  He was 
also advised to furnish "information" in support of his 
claim and was provided with a VA Form 21-4138 (Statement in 
Support of Claim).  These letters, however, did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores, particularly as the 
applicable diagnostic criteria were not specified.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d at 889.

The Board has therefore reviewed the record to determine 
whether the veteran had actual knowledge of the evidence 
needed to support his claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  Here, the Board finds 
satisfactory evidence of such knowledge.  The veteran 
provided a signed medical release in July 2004 that described 
his pertinent medical treatment and further clarified that 
information in a phone conversation with a RO representative 
in August 2004.

Further, the July 2005 statement of the case (SOC) and the 
February 2008 supplemental statement of the case (SSOC) set 
forth the rating criteria applicable to the IVDS disability.  
The veteran was accordingly made well aware of the 
requirements for increased ratings for this disability 
pursuant to the applicable rating criteria, and such action 
thus satisfies the third notification requirement of Vazquez-
Flores.  

As well, the Board notes that the veteran was discharged from 
service due to physical disability and was initially granted 
service connection for his IVDS in 1968, as set forth below.  
Some of his service personnel records are in the claims 
files.  Thus, the Board concludes that, neither 10 U.S.C. 
§ 1218 (West 2002) nor McGee v. Peake, 511 F.3d 1352 (Fed. 
Cir 2008) is applicable to the veteran's earlier effective 
date claims on appeal (to the effect that if § 1218 applied, 
there would be a duty to obtain the veteran's service 
personnel records to determine if a disability claim was 
filed prior to discharge).   

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The RO obtained VA medical 
records, dated from 1998 to 2007, and afforded the veteran VA 
examinations in 2002 and 2005.  Moreover, in a March 2007 
signed statement, the veteran said that he had no additional 
evidence to submit in support of his claims.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The record reflects that, in January 1968, the veteran filed 
a claim for service connection for a back injury.  In 
conjunction with that claim, the RO obtained the veteran's 
service medical records that reflect his back injury in 
service and diagnosis of moderate IVDS.  In an April 1968 
rating decision, the RO granted service connection for IVDS 
that was assigned a 20 percent disability rating, effective 
from October 1967.  The veteran was notified of the RO's 
determination in writing and did not appeal and the decision 
became final.

In August 1978, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.  
He said he worked as a security guard and feared job loss if 
his back disorder worsened and submitted written statements 
from his family and friends to that effect.   In conjunction 
with that claim, the RO obtained an October 1979 VA 
examination report that reflects the veteran's complaints of 
radiating back pain down his right leg and a diagnosis of low 
back pain syndrome with limitation in motion of the lumbar 
spine secondary to degenerative osteoarthritis of the lumbar 
spine.  In a December 1979 rating decision, the RO denied the 
veteran's claim for a rating in excess of 20 percent for his 
back disability.  He was notified in writing of the RO's 
determination and did not appeal.

In November 1983, the veteran submitted a completed VA Form 
21-527 (Income-Net Worth and Employment Statement), that the 
RO construed as a claim for both an increased rating and a 
TDIU.  In conjunction with that claim the RO obtained VA and 
private medical records, dated from October 1983 to January 
1984, and a January 1984 VA examination report that showed no 
specific disability other than subjective limited motion and 
complaint of pain.  Neurological examination findings 
revealed complaint with leg raising and the examiner opined 
that the veteran should lose weight that was exacerbating his 
condition.  In a May 1984 rating decision, the RO denied the 
veteran's claims for an increased rating for his back 
disability and a TDIU.  The veteran was notified of the RO's 
determination and did not appeal and the decision became 
final.

In April 1999, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.  
In conjunction with that claim, the RO obtained VA outpatient 
records, dated from July 1997 to July 1999, and a June 1999 
VA examination that described clinical findings of a normal 
gait and no definite motor weakness, but there was restricted 
straight leg raise, bilaterally.  In a November 1999 
addendum, the examiner noted that the veteran had significant 
restriction in his flexion and extension on current range of 
motion testing.  The veteran had limited lifting ability and 
stiffened when sitting, standing, or walking for extended 
periods.  He said he had dizziness from cervical pain and 
occasionally felt as if he was losing his footing.  

The RO also considered results of a magnetic resonance image 
(MRI) taken in July 1999 that showed mild to moderate 
spondylitic and discogenic changes in the lumbar spine, mild 
antero wedging of the L1 and L2 vertebral bodies with normal 
and minimal lumbar scoliotic deformity with convexity to the 
left.  The RO obtained a January 2000 orthopedic examination 
report that showed that active range of motion of the 
veteran's lumbar spine was forward flexion to 50 degrees and 
extension to 10 degrees; lateral bending to 20 degrees, 
bilaterally; and bilateral rotation to 30 degrees.  The most 
pain was with extension.  The assessment was low back pain 
and possible neurogenic claudication.  

In an April 2000 rating decision, the RO awarded a 40 percent 
rating for the veteran's service-connected back disability, 
effective from April 22, 1999.  The veteran was notified of 
the RO's decision in writing and did not appeal and it became 
final.  

On March 4, 2002, the RO received the veteran's current claim 
for a TDIU that was dated February 17, 2002.  He reported 
that he had two years of college education, last worked in 
October 1998 as a pawnbroker, and was unable to work due to 
his service-connected back disorder.  In conjunction with 
this claim, the RO has obtained VA and non-VA medical 
records, dated from January 1998 to December 2007, that 
reflect his complaints of low back pain, limited motion, and 
stiffness. 

VA outpatient records, dated from April to May 2001, reflect 
the veteran's complaints of low back pain.  When examined in 
the outpatient clinic in April 2001, the veteran reported 
that his back still acted up on him.  

A May 8, 2001 private hospital record indicates that the 
veteran, who was 56 years old, was seen in the emergency room 
the previous day with complaints of constant left lower back 
pain for the past few days after heavy lifting.  On 
examination, the veteran was described as a well-built male 
who appeared in mild distress.  There was no midline 
tenderness to palpation and the veteran was most tender along 
the left lateral lumbar paraspinous region.  He also had a 
moderate amount of spasm at this site.  There was full range 
of motion, and normal motor strength and sensation.  The 
veteran's gait was within normal limits and he had a negative 
straight leg raise.  He was given prescribed pain medication 
with good relief of his symtoms.  The discharge diagnosis was 
low back injury/muscular stain.

In April 2002, the veteran was seen in the VA outpatient 
clinic and noted to have decreased range of motion of the 
lumbar spine.  

In May 2002, the veteran underwent VA examination.  According 
to the examination report, the veteran had a history of in-
service and post-service back injury.  He currently 
complained of back pain, stiffness, and weakness.  On 
examination, range of motion of the lumbar spine was flexion 
to 80 degrees with pain at 70 degrees; extension to 20 
degrees with pain; left lateral flexion to 20 degrees with 
pain; and right lateral flexion to 30 degrees with pain.  The 
veteran had good musculature with no postural abnormality, 
negative straight leg raising test and no neurological 
abnormality.  Results of a computed tomography (CT) of the 
veteran's lumbar spine showed moderate to severe 
osteophytosis with old non-union fracture at L-3 and reversal 
of the lumbar curvature.  The diagnosis was moderate to 
severe degenerative joint disease of the lumbar spine. 

A June 2002 rating decision denied the veteran's claims for 
an increased rating and a TDIU.  (He perfected an appeal of 
the RO's determination and, in December 2003, the Board 
remanded the veteran's case to the RO for compliance with the 
VCAA and further examination.)

In August 2002, the VA outpatient records document that the 
veteran reported right leg problems and said his leg went out 
on him.  Results of a straight-leg raising test were 
positive.  There was a subtle difference in the "EHL" 
(extensor hallucis longus?) and tenderness in the right 
sciatic notch.  The assessment was degenerative joint disease 
with a possible L5 disc.  Radiologic tests were ordered.  

X-rays of the veteran's spine taken in August 2002 show 
intact vertebral bodies with no evidence of acute fracture or 
dislocation.  Also in August 2002, the veteran was issued a 
cane due to his IVDS.

A September 2002 VA radiology CT report of the veteran's 
spine showed facet spondylosis and multi-level disc 
degeneration in the lumbar spine.

Through 2003 and 2004, the veteran continued to complain of 
back pain.  April and May 2003 VA records show that he was 
treated for hypermobility of the right sacroiliac joint.  In 
May 2003, he reported back and right leg soreness, with no 
numbness or tingling in the leg.  He had pain in the right 
sacroiliac joint area that radiated into his right leg and up 
the right side of the spinal extensor muscles movements.  

During June and July 2003, the VA outpatient records show 
that the veteran complained of low back pain.  A June 2003 
physical therapy discharge note indicates that he was 
initially evaluated in April 2003 for right shoulder and low 
back pain.  He had what appeared to be a fixed pelvic 
obliquity deformity, experienced an exacerbation of symptoms, 
and was back to baseline.  

A February 2004 VA medical record reflects a medical history 
positive for chronic low back pain with discomfort in the L4-
5 area, right hip, and neck.  Questionable sciatica was noted 
and degenerative joint disease.  In August 2004, the veteran 
complained of back pain.

In January 2005, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records and noted that x-rays taken in 
February 2001 reported spondylosis and degenerative joint 
disease at L2-3 and L3-4.  The veteran complained of low back 
and right sciatica pain.  It was noted that the veteran was 5 
feet 9 inches tall and weighed 211 pounds; he had a kyphos 
deformity of the upper thoracic spine and had mostly no 
motion in the thoracic or lumbar spine.  

On examination, the veteran's balance and equilibrium were 
fair and his coordination was excellent.  He was able to 
stand on his toes and heels and had pain in both calves.  He 
was able to squat only one fourth of the way down due to back 
pain and stiffness.  Straight leg raising in the sitting 
position was easily normal with the left leg singly and 
limited by sciatic-type pain with the right leg singly.  In 
the supine position, the veteran exhibited deconditioning and 
weakness and when he tried to raise both straight legs 
together, was limited by right lumbar back, buttock, and 
posterior thigh pain and typical "sciatica" pain pattern.  

Further, trunk mobility was very significantly limited with 
back bending to 2 degrees, forward bending with no motion in 
the trunk and 20 degrees of hip flexion; standing erect, 
right and left side bending was limited to 8 degrees and 
right and left shoulder twisting was limited to 12 degrees.  
Opposite side lumbar paraspinous muscle spasm was prominent, 
both with attempts at side bending and shoulder twisting on 
the side opposite to that towards which the veteran was 
aimed.  Standing and walking were limited to no more than one 
half hour and sitting in general was not problematic.  

The VA examiner also noted that the veteran worked as a 
clerk, or possibly a part owner, in a pawnshop business for 
many years and could have continued with that if it had not 
been for the development of non-service-connected laryngeal 
cancer and coronary artery disease.  In the VA examiner's 
opinion, the veteran's low back problem did not render him 
completely unemployable and he should be able to do 
sedentary, non-strenuous work, such as customer service.  
Diagnoses included spondylosis and degenerative disk disease 
of the lumbar spine due to low back injury in service with 
superimposed osteoarthritis of the thoracic and lumbar spine 
resulting in high-grade trunk immobility.  It was noted that 
the veteran had moderate functional impairment, no reported 
flare-ups, and no significant additional limitation following 
repetitive use.  His ability to walk without assistive 
devices was maintained and the veteran was wise not to lift 
heavy objects.  There was objective evidence of spasm and 
mild tenderness of the lumbar spine.  

X-rays of the veteran's lumbar spine taken in January 2005 
showed lumbar lordosis with degenerative disc disease. 

A February 2005 MRI of the veteran's lumbosacral spine showed 
marked degenerative changes with reversed curvature of the 
lumbar spine that had a mild kyphosis mainly due to collapse 
and decreased height of the L2-3 and L3-4 disks.  There was 
no canal stenosis at any level, but bulging disks and facet 
joint hypertrophy that caused mild neuroforaminal narrowing 
at the two caudal levels L4-5 (left more than right) and L5-
S1 (left more than right) were noted.

In the May 2005 rating decision, the RO awarded a 60 percent 
rating for the veteran's service-connected IVDS and a TDIU, 
both effective from March 4, 2002.

Results of a February 2006 x-ray of the veteran's lumbosacral 
spine showed kyphosis with the apex at the L2-3 level.  
Osteophytic spurring and bridging through the upper and mid 
lumbar region was noted.  There was a little narrowing of the 
discs at L2-3 and L3-4 (as noted in the April 2007 VA 
record).

VA medical records, dated from October 2006 to December 2007, 
show treatment for low back pain that did not improve with a 
TENS unit.  When seen in the outpatient clinic in October 
2006, the veteran reported having upper back pan pain.  On 
examination, there was mild point tenderness over T6 and T7.  
Diagnoses included right-sided post chest pain, probably 
radicular pain from mid thoracic spine degenerative 
arthritis.  

According to an April 2007 VA outpatient medical record, the 
veteran underwent an annual examination.  He complained of 
lower back pain that went around both sides for the past two 
weeks.  He rated his pain as a 9 out of 10 on a scale of 1 to 
10 when worst, on postural changes, such as when he lifted 
his legs to get into bed.  He had pain that radiated into his 
right lower extremity, but mostly in his lower back and hips.  
He denied any paresthesias into the lower extremities.  
Results of the February 2005 MRI and February 2006 x-ray, 
noted above, were discussed.  The veteran denied any 
numbness, tremors, and tingling in his extremities.  

On examination, there was mild to moderate tenderness over 
the lumbar spine with positive straight leg raise.  Range of 
motion revealed that forward flexion, backward extension, 
right and left lateral flexion and rotation were considered 
generally intact.  There was no motor or sensory loss to the 
bilateral lower extremities.  The diagnoses included chronic 
low back pain, with positive single leg raise, some worsening 
was noted.  It was noted that the veteran had physical 
rehabilitation that worsened his back pain a TENS unit 
provided only marginal improvement.  He took prescribed 
medication.


III.	Legal Analysis

A.	Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected IVDS warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2007); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010.  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  See 38 C.F.R. § 
4.71a, DC 5003, 5010 (2007); see also 38 C.F.R. § 4.59.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  See 38 C.F.R. § 4.71(a), 
DC 5003.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints and two or more minor joint groups and there is 
occasional incapacitating exacerbation.  Id.  A compensable 
rating can be assigned where there is arthritis and some 
limitation of motion.  Id.

The veteran's service-connected IVDS disability is evaluated 
as 60 percent disabling under DC 5243 (previously DC 5293).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, DC 5293 (2007), 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2007)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decision dated in May 2005.  The July 2005 SOC and 
February 2008 SSOC evaluated the veteran's claim using the 
old and new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran in our proceeding under 
Bernard v. Brown, 4 Vet. App. at 393-94.

The Board notes that normal range of motion of the lumbar 
spine is forward flexion of the thoracolumbar spine from 0 to 
90 degrees, extension from 0 to 30 degrees, left and right 
lateral flexion from 0 to 30 degrees, and left and right 
lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V (2007).  The combined range of motion noted below 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  

Under DC 5293 as in effect prior to September 23, 2002, a 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Pursuant to the old DC 5285, residuals of a fracture of a 
vertebra were rated as 100 percent disabling with cord 
involvement, bedridden, or requiring long leg braces.  38 
C.F.R. Diagnostic Code 5285 (2003).  Without cord 
involvement; abnormal mobility requiring a neck brace (jury 
mast), the disability was rated at 60 percent.  Id.  In other 
cases, the disability was rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  Id.

The Board must determine which rating criteria are more 
favorable to the veteran in this case.  See VAOPGCPREC 3- 
2000.  Following a complete review of the record, the Board 
concludes that old rating criteria are more favorable, and 
the analysis herein has been based on those criteria.  In 
order to warrant a 60 percent rating under the new criteria, 
the evidence must show that the veteran experienced 
incapacitating episodes having a total duration of at least 
six weeks during the previous 12 months.  An "incapacitating 
episode" for this purpose is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(effective September 23, 2002).  There is no evidence in the 
record since the veteran filed his claim for increase in 
March 2002 that shows incapacitating episodes of the nature 
and extent defined in the regulation.

Further, under the current rating criteria, under the new 
general rating formula for diseases and injuries of the 
spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 50 percent evaluation will 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237, Lumbosacral or cervical 
strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic 
Code 5239, Spondylolisthesis or segmental instability; 
Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 
5241, Spinal fusion; Diagnostic Code 5242, Degenerative 
arthritis of the spine (see also Diagnostic Code 5003); 
Diagnostic Code 5243, Intervertebral disc syndrome. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

Here, the objective and probative medical evidence of record 
is totally devoid of any clinical reference to the veteran 
having unfavorable ankylosis of the entire spine.  Thus, a 
100 percent is not warranted under the new regulations.

Moreover, under the new criteria, the veteran's service-
connected IVDS could, alternatively, be rated by combining 
separate evaluations of its chronic orthopedic and neurologic 
manifestations if that method resulted in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  However, these 
manifestations must be "present constantly, or nearly so."  
Id., Note (1).  When evaluating on the basis of chronic 
manifestations, the orthopedic aspect of the disability is 
evaluated using the most appropriate orthopedic diagnostic 
code, and the neurologic aspect of the disability is 
evaluated using the most appropriate neurologic diagnostic 
code.  Id., Note (2).

In this case, however, the most appropriate orthopedic 
diagnostic code would surely be that for limitation of motion 
of the lumbar spine, the actual limitation of motion of that 
segment of the spine is shown to be severe.  However, under 
Diagnostic Code 5292, an evaluation of 40 percent would be 
for application.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  
Although the veteran complained of right sciatica pain down 
his lower extremity when he was examined by VA in January 
2005, there is no other evidence of sciatic pain such as to 
warrant an evaluation under Diagnostic Code 8720 for 
paralysis of the sciatic nerve.  This is most recently shown 
in the April 2007 VA medical record in which the veteran 
complained of radiating back pain but denied any 
paresthesias, numbness, tremors, and tingling into the lower 
extremities and there was no finding of any sensory loss of 
the lower extremities. There is no showing that relevant 
neurologic signs and symptoms are "present constantly, or 
nearly so," such as to warrant a separate evaluation to be 
combined with the low back disorders orthopedic 
manifestations.  Thus, the new criteria do not result in an 
evaluation that is more favorable to the veteran in this 
case.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
IVDS are contemplated in the currently assigned 60 percent 
rating.  There is no indication that pain, due to disability 
of the IVDS, causes functional loss greater than that 
contemplated by the 60 percent evaluation now assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown.

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 60 percent for 
the service-connected IVDS.  It follows that the claim must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected IVDS.  In 
addition, although records indicate that the veteran told 
examiners that he was unable to work since October 1998, in 
January 2005, a VA examiner opined that the veteran's IVDS 
should not render him completely unemployable.  In fact, that 
examiner said the veteran should be able to do sedentary, 
non-strenuous work, and there is no objective evidence 
revealing that his condition caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  Nevertheless, the RO's grant of the 
veteran's claim for a TDIU addresses the impact of his 
service-connected disability on his ability to obtain and 
maintain substantially gainful employment.  

Consequently, while the veteran's IVDS disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 60 
schedular rating under 38 C.F.R. § 4.71a, DC 5243, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected IVDS.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.






B.	Earlier Effective Date

1.	Increased Rating

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim.  38 C.F.R. § 3.157 (2007).

In this case, the RO received the veteran's claim for a TDIU 
on March 4, 2002.  
A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The VA outpatient records dated from April to May 2001 
reflect the veteran's complaints of low back pain.  The April 
2002 VA outpatient record reflects a report of deceased range 
of motion of the lumbar spine.

On VA examination in May 2002, the veteran complained of back 
pain, stiffness, and weakness.  There was no postural or 
neurologic abnormality found on clinical examination.  
Moderate to severe degenerative joint disease of the lumbar 
spine was diagnosed.  

On VA examination in January 2005, the veteran complained of 
low back pain and right sciatica pain.  He had mostly no 
motion in his lumbar spine.  

A May 2005 rating decision granted an increased 60 percent 
rating for the veteran's IVDS.  An effective date from March 
4, 2002 was assigned.

In correspondence dated in May 2004, the veteran's then 
attorney-representative expressed disagreement with the 
assigned effective date but did not express a more 
appropriate effective date.
 
Based upon the evidence of record, the Board finds that the 
veteran initially submitted his current increased rating 
claim to VA on March 4, 2002. An emergency room report from 
the Deaconess Billings Clinic reveals that the veteran sought 
treatment on May 7, 2001for constant left-sided back pain. 
Morphine and Valium were prescribed for relief of his 
symptoms. In retrospect, this symptomatology reflected the 
increase in severity of the service-connected low back 
disability which ultimately resulted in the 60 percent 
evaluation. As this increase in severity is shown within one 
prior to the claim received on March 4, 2002, the effective 
date for the 60 percent evaluation is properly the date of 
the treatment, or May 7, 2001. The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.

2.	TDIU

The veteran's TDIU is effective from March 4, 2002.  He is 
requesting an even earlier effective date but has not 
indicated a more appropriate date.

The veteran's claim for a TDIU was received by the RO on 
March 4, 2002.  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. at 449.

It is evident that this appeal as to the effective date 
assignable for the veteran's TDIU rests on two separate, 
relatively simple determinations.  See 38 C.F.R. § 
3.400(o)(1), (2).  First, there needs to be a finding as to 
the date on which the appellant initiated his TDIU claim by 
formal or informal claim.  Second, there needs to be a 
finding regarding on what date the appellant's entitlement to 
a TDIU arose, that is, at what point in time did his service-
connected disability(ies), alone, render him unable to secure 
or follow a substantially gainful occupation?  See 38 
U.S.C.A. §§ 5110, 5111(b) (West 2002); 38 C.F.R. §§ 3.151, 
3.400(o), 4.15, 4.16 (2007).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a TDIU) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 
3.400.  As an exception, an effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year prior to the date of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2007); see also Harper v. Brown, 10 Vet. App. at 126.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. at 199.  Id.  Under 38 
C.F.R. § 3.157(b), once a claim for compensation has been 
allowed, receipt of VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim. Id.

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities - provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service- 
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2007). 

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As set forth in detail above, in a May 1984 rating decision, 
the RO denied the veteran's claim for a TDIU.  Since he did 
not appeal that decision, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2007). 

On March 4, 2002, the RO received the veteran's formal claim 
for a TDIU, at which time he had a 40 percent rating for his 
service-connected low back disability that was his only 
compensable disability.  The RO interpreted the claim as an 
increased-rating claim for his already service-connected low 
back disability.

In the June 2002 rating decision, the RO denied a rating in 
excess of 40 percent for the veteran's IVDS.  Since the 
veteran had no other service-connected disability, other than 
the 40 percent rating for his low back disability, his 
combined total disability rating was only 40 percent (see 38 
C.F.R. § 4.25), and the RO denied a TDIU.  The veteran 
appealed that determination and, in December 2003, the Board 
remanded the veteran's claims to the RO for further 
development.

Subsequently, in the May 2005 rating decision, the RO awarded 
a 60 percent rating for the veteran's service-connected IVDS, 
and the RO granted a TDIU.  The RO assigned an effective date 
of March 4, 2002 for both awards.

The Board has carefully and thoroughly reviewed the entire 
evidence of record and finds that the preponderance of it is 
against assigning an effective date earlier than March 4, 
2002 for the TDIU.  As of March 4, 2002, the veteran's only 
compensable disability for which service connection was 
established was still only his back disability, now evaluated 
as 60 percent disabling, that met the schedular requirements 
for a TDIU.  Although the veteran first filed a claim for a 
TDIU on March 4, 2002, he only had a 40 percent rating for 
his low back disability at the time of that claim.  Hence, he 
did not meet the § 4.16(a) rating criteria for a TDIU until 
March 4, 2002 - the effective date he has for the grant of 
the 60 percent rating for his service-connected IVDS, that 
met the necessary 60-percent level to in turn qualify him for 
a TDIU under 38 C.F.R. § 4.16(a).  

The veteran argues that he was indeed unemployable prior to 
March 4, 2002, as evidenced by the fact that he has not 
worked since October 1998.   The Board notes that, in his 
March 2002 VA Form 21-8940, the veteran reported that he had 
become too disabled to work and last worked full time in 
1998.  He reported completing high school and 2 years of 
college.  Nevertheless, in reviewing the evidence and 
pertinent regulations, the Board finds that an effective date 
of May 7, 2001, the date warranted for the 60 percent 
evaluation for the service-connected low back disability, but 
no earlier, is in order. The Board emphasizes that there is 
absolutely no medical evidence prior to May 7, 2001, 
indicating he was unable to secure or maintain substantially 
gainful employment due solely to his service-connected low 
back disability. The benefit of the doubt is again resolved 
in the veteran's favor to the extent indicated.

There is little doubt that the veteran believes that he was 
totally disabled prior to even May 7, 2001.  However, the 
issue before the Board is whether he was unemployable due 
solely to his then service-connected disability.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (entitlement 
to a TDIU must be established solely on the basis of 
impairment arising from service-connected disorders).

Even with consideration of the RO's most recent rating 
decisions in the veteran's favor, prior to May 7, 2001, he 
did not meet the percentage criteria for a TDIU set out in 
38 C.F.R. § 4.16(a).  Therefore a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disability nonetheless renders 
him unemployable for the period in question.  The Board 
concludes this disability does not reflect an exceptional 
case so as to have rendered the veteran unemployable prior to 
May 7, 2001. 
ORDER

A rating in excess of 60 percent for IVDS is denied.

An effective date of May 7, 2001, for the grant of a 60 
percent rating for IVDS is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An effective date of May 7, 2001, for the award of a TDIU is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


